The opinion of the court was delivered by
Wilson, J.
This was an appeal from the decision and decree of the probate court to the county court, upon a petition for an assignment of personal property to the said Lovina, as widow of Thomas Hyde, deceased. Among the property inventoried and returned to the probate court by the administrator, S. N. Mason, as the property of the estate of the said Thomas, was a certain town order, drawn by the selectmen of the town of Barton on the treasurer of that town, dated August 7,1864, for the sum of $1814, without interest, payable on the 22d day of February, 1875, to Horace H. Hyde, if living at that date, but, if not living at that time, to be paid to the said Lovina. In relation to the *235origin, consideration and ownership of the order in'question, it appears that in August, 1864, at the date of the order and just previous, the town of Barton was raising men to fill the quota of the town to serve in the army of the United States, under a call of the president, and was paying $1000 bounty to each volunteer. The said Thomas Hyde proposed to enlist into the said military service to the credit of the town of Barton, if it could be so arranged, in respect to the town bounty, that his son, Horace H. Hyde, would be sure of the $1000 town bounty when he arrived to the age of twenty-one years, he being at that time in his eleventh year. Thomas Hyde, on the 6th day of August, 1864, did enlist into the said service to the credit of Barton, under an -agreement with that town, that the town, instead of paying to Thomas Hyde a bounty of $1000, should pay to his son, Horace H., the $1000 bounty and interest thereon, on the 22d day of February, 1875, on which day the said Horace H., if living, would arrive to the age of twenty-one years; but, in case of his decease before that date, the sum specified in the order should be paid to his mother, the said Lovina. It appears that, by agreement of the parties,' the interest on the one thousand dollars was •computed and added to the principal, and the town, as evidence of the contract, executed a town order in the words and figures following, viz.:
“Town Order.
Barton, August 7,1864.
On the twenty-second day of February, 1875, for value received, pay to Horace H. Hyde, son of Thomas Hyde and Lo-vina Hyde, or, in case of the decease of the said Horace before the maturity of this draft, then in that case to the order of Lovina Hyde, the sum of 1814 dollars, without interest.
Mark Nu“; j Selectmen of Barton.
'To the Treasurer of the town of Barton, Vt.” *
[U. S. stamps, 9S cents.]
*236Thomas Hyde died in the United States hospital at Montpelier, March 7, 1865, leaving 1'iving his son, the said Horace H., his only lineal descendant, and the said Lovina, his widow, who has since married the said Mason, administrator of her late husband, Thomas Hyde.
It is claimed by the appellants, that the sum of money specified in the order is a part of the estate of Thomas Hyde, and that it. should have been so considered and treated by the court below. The appellees claim that, by the terms of the original agreement, and legal effect of the order, the money belongs to Horace H. Hyde, and not to the estate of Thomas Hyde. Upon the evidence; stated- in the bill of exceptions and therein referred to, the county court affirmed the decree of the probate court, upon the ground that the title to the town bounty money and order was from its origin vested in Horace H. Hyde, and was no part of the estate of Thomas Hyde. We are agreed that the judgment of the county court is correct. No question is made but that Thomas Hyde was of sound mind, and capable of making a contract, at the time of entering into the agreement with the town as to the town bounty, and as to whom it should be paid to. The payment of a town bounty may be regarded more in the nature of an inducement to enlist to the credit of the town offering the bounty, and as a consideration for the credit to such town, than as a consideration for military service to be performed. The general and state governments had made provision for the monthly payment to soldiers for their military services, by which they were very liberally compensated; and, besides this, the general government made provision for the payment of bounties to them. The creditors of Thomas Hyde could have no claim on the bounty, unless by his consent, even if it had been made payable to him. He had rendered no service to the town, and they were not indebted to him. He was at liberty to enlist into the military service of the United States to the credit of Barton, without any town bounty at all, or to require the town to pay him the offered bounty at the time of his muster, as a condition on which he would enlist to the-credit of that town. But it seems that he felt a deep interest in the welfare and prosperity of his son Horace.. He had; a legaE *237xigbt to allow, and very properly did allow, the town to make Ms «on Horace the recipient and owner of the bounty, and to make ■the contract he did make with the town, by the terms of which the town of Barton should become debtor to his son for the bounty, in consideration of the said enlistment. By the enlistment and muster of Thomas Hyde, he had performed on Ms part Ms contract with the town. But the town never became indebted to Thomas Hyde, by reason of Ms enlistment or muster. He enlisted upon the express condition that the town would become indebted to his son for the town bounty. When he enlisted, the town became indebted to his son, just as the parties agreed. The order was drawn payable to his son Horace. The legal title to the order, and the money therein specified, vested in Horace H. Hyde from the beginning, and there was no necessity of any further delivery of the order, in order to perfect his title to the property. There is no statute in this state against the contract in question. The statute in relation to wills, is not applicable to this case. The town never was indebted to Thomas Hyde, and, consequently, is not indebted to his estate. His estate has no interest in the order, either present or prospective. The liability is fixed by the order. It is not in the nature of a gift by the father to his son, but it is a contract entered into between the father and the town of Barton, as to the conditions on which the father would enlist to the credit of Barton, and go into the military service of the United States, viz.: that the town should pay Ms son, when twenty-one years of age, the sum agreed on. The money belongs to the son, and the law will protect his rights, according to the terms of the contract.
There is no occasion to .consider whether the town has, or may have a defense to the order when it shall have matured; nor to inquire what will be the rights of the mother, if Horace H. Hyde should die leaving a widow or issue. These questions can be settled when they arise and come properly before the court.
The judgment of the county court is affirmed.